Citation Nr: 0309077
Decision Date: 05/14/03	Archive Date: 08/07/03

DOCKET NO. 97-12 322               DATE JUN 06, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

ORDER

The following corrections are made in a decision issued by the
Board in this case on May 14, 2003.:

On page 1, add as a third issue:

"3. Entitlement to an increased evaluation for status post-
operative osteotomies of the third and fourth toes of each foot."

Add the following sentence to the end of the third paragraph on
page 2:

"The issue of an increased evaluation for status post-operative
osteotomies of the third and fourth toes of each foot is the
subject of the remand portion of this decision."

THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Citation Nr: 0309077	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  97-12 322	)	DATE
	)
	)
Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an increased (compensable) evaluation for 
intervertebral disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel
INTRODUCTION

The veteran served on active duty from  June 1986 to June 
1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously remanded by the Board for additional 
development.  That development has been completed with regard 
to the claims for service connection for hearing loss, and an 
increased rating for a low back disability.  These issues are 
now ready for appellate review.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing on March 22, 1999.  A copy of the 
transcript of that hearing has been associated with the 
record on appeal.


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claims with respect to hearing loss and a 
low back disability has been obtained or requested by the 
RO.

2.	The veteran's bilateral hearing shows puretone thresholds, 
at 500, 1000, 2000, 3000, and 4000 Hertz, of less than 40 
in all frequencies, and does not show puretone thresholds 
of 26 or more in 3 or more frequencies.  Speech 
recognitions scores are 94 percent or higher in each ear.

3.	The veteran's low back disability is manifested by pain 
with slight limitation of motion; there is no evidence of 
related neurological impairment.


CONCLUSIONS OF LAW

1.	The veteran does not have a hearing loss disability that 
is related to her period of active duty. 38 U.S.C.A. 
§§  1110,1131 (West 2002); 38 C.F.R. §  3.385 (2002).

2.	The criteria for a 10 percent disability rating for 
intervertebral disc disease are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

The April 1996 rating decision, the July 1996 Statement of 
the Case (SOC), and the September 2000, June 2001, and the 
October 2002 Supplemental Statement of the Case (SSOC), 
advised the veteran of the laws and regulations pertaining to 
a claim of service connection for her hearing loss, and an 
increased rating for a low back disability.  These documents 
informed the veteran of the evidence of record and explained 
the reasons and bases for denial.  The veteran was 
specifically informed that she was being denied service 
connection for hearing loss because the evidence did not show 
that she had a hearing loss disability, and that an increased 
rating for a low back disability was being denied because she 
did not meet the criteria for a higher rating.  The SSOC 
specifically informed the veteran of the new rating criteria 
for intervertebral disc syndrome and informed the veteran of 
the provisions of the VCAA with respect to the duty to 
assist.  The Board remand told the veteran of her duty to 
report for the VA examinations and what evidence and 
information she should submit and what evidence VA would 
obtain.  The RO obtained the veteran's service medical 
records and VA outpatient treatment records and private 
medical records.  The veteran was provided VA examinations in 
March 1996, March 2000, and August 2002.  There is no 
indication that there is any additional evidence available.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Service connection for hearing loss

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).

The veteran's service medical records do indicate that the 
veteran was complaining of hearing loss while in service.  
She had numerous puretone threshold tests conducted between 
1991 and 1994.  She had audiograms in January 1991, May 1991, 
March 1992, April 1992, November 1993, February 1994, 
November 1994, and April 1995.  These tests showed puretone 
thresholds that were typically between 0 and 25 decibels.  

The May 1991 audiometric examination indicated the following 
puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
0
0
0
5
20
LEFT
        
5
0
5
15
10

The March 1992 audiometric examination revealed the following 
puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
10
5
0
25
35
LEFT
        
0
0
5
40
35

The most recent audiometric examination in service indicated 
the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
5
0
0
--
20
LEFT
        
5
0
10
--
25

Speech discrimination scores were 98 percent in the right ear 
and 100 percent in the left ear in the April 1995 
examination.

The veteran submitted private audiometric testing results 
from September 1995 which indicated no puretone thresholds of 
40 or greater and only the right ear at 4000 Hertz was above 
26 decibels.  Speech discrimination scores in September 1995 
were 100 percent in the right ear and 96 percent in the left 
ear.

The veteran underwent a VA examination for hearing loss in 
March 1996.  The examination indicated the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
10
       
10
10
15
30
LEFT
        
10
       
10
15
20
20

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 16 decibels in the each ear with 
speech recognition scores on the Maryland CNC test of 94 
percent in the right ear and 98 percent in the left ear.

The regulations provide that impaired hearing will be 
considered to be a disability for the purposes of applying 
the laws administered by VA "when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent".  38 C.F.R. § 3.385 (2002).

Applying the above, it is clear that the veteran does not 
suffer from a hearing loss disability for VA benefit 
purposes.  The puretone thresholds at the applicable 
frequencies are 25 or less in all frequencies, and her scores 
on the Maryland CNC Test are not less than 94 percent.  There 
is only one audiometric examination (the 1992 service 
examination) that indicates a single puretone threshold of 40 
or greater.  However, the Board finds the numerous 
audiometric examinations that show lower puretone thresholds 
to be more credible in light of the consistency shown.  
Furthermore, post service testing does not reveal the 
presence of hearing loss for VA compensation purposes.

Based on the above, the Board finds that the appellant has 
presented no competent medical evidence showing a current 
disability.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v Derwinski, 3 Vet. 
App.  223, 225 (1992).  Since there is no current hearing 
loss disability, service connection for hearing loss is not 
warranted. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).

III.  Increased rating for a low back disability

Service medical records reflect that the veteran complained 
of low back pain repeatedly while in service.  Upon leaving 
service the veteran filed a claim for service connection for 
intervertebral disc syndrome of the lumbar spine and service 
connection was granted and a 0 percent rating was assigned 
based on X-ray evidence of minimal disc space narrowing, and 
no limitation of motion or neurological impairment.  The 
veteran appealed, seeking a higher rating.

The veteran underwent a VA examination in March 1996.  She 
complained of a dull ache in her back to some extent every 
day which is aggravated by walking and running.  X-rays 
showed very minimal evidence of disc space narrowing.  There 
was normal alignment and no gross evidence showing 
spondylysis.  The examiner indicated a diagnosis of chronic 
lumbosacral strain.

VA outpatient treatment notes dated from May 1997 to May 2000 
reveal that the veteran has continued to receive treatment 
for her back.  She has consistently complained of pain in her 
low back.

The veteran testified at a personal hearing in March 1999.  
She testified that he has pain in her back and difficulty 
lifting.  She testified that it hurts more or less constantly 
and that the pain can interfere with sleeping.

The veteran was examined again in March 2000.  She complained 
of pain in her back.  Especially when lifting.  The veteran 
stated that she was feeling fairly well over the previous 
year and did not describe any significant problems with her 
back pain.  She did indicate that she restricts her physical 
activities to things like light gardening or light exercise.  
The veteran's nerves, gait, coordination, strength, and 
reflexes were all normal.  The range of motion of the lumbar 
spine was 80 degrees of forward flexion, extension to 20 
degrees, lateral flexion 30 degrees to each side, and  
rotation to 35 degrees each side.  There was no muscle spasm 
or muscle weakness.  There was some questionable weakness or 
decreased sensation along the L4-L5 and L5-S1 dermatome, 
especially on the right side.  Neurologically, the veteran 
was intact except for the decreased sensation noted above.  
The diagnosis was chronic low back strain.

The veteran underwent another VA examination in August 2002.  
The veteran continued to complain of low back pain which was 
made worse by lifting or heavy exertion.  The veteran stated 
that she has a stiff back and at times is immobilized by 
this, she denied any significant weakness or sensory loss as 
a result of the low back pain.  Muscle strength is 5/5 for 
all major muscle groups.  There was no evidence of loss of 
muscle bulk.  There is a sensory loss of pain, temperature, 
and vibratory  sensation in the distal portion of the lower 
limbs in a stocking distribution.  Reflexes are symmetric 
with downgoing toes.  The examiner noted chronic low back 
pain and idiopathic peripheral neuropathy.  There was some 
sensory loss in the veteran's feet.  There is no evidence of 
radiculopathy or loss of muscle strength or sensory loss in 
the lower limbs suggestive of a nerve root impingement.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2002).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this does not apply in an appeal from an original 
rating decision.  See, Fenderson v. West, 12 Vet App 119 
(1999).  Therefore, the Board will consider all evidence of 
record.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

Limitation of motion of the lumbar spine is rated under DC 
5292.  It authorizes ratings of 10 percent for slight, 20 
percent for moderate, and 40 percent for severe limitation of 
range of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 
5292 (2002).   There is no evidence of limitation of motion 
of the lumbar spine.  The March 2000 VA examination indicates 
only slightly less than a full range of motion, and there is 
no complaint by the veteran of loss of motion other than 
occasional "stiffness".  The VA treatment notes do not 
indicate any loss of motion of the lumbar spine.  Therefore, 
a compensable rating is not warranted under Diagnostic Code 
5292.  Id.

The Rating Schedule also provides a compensable rating for 
intervertebral disc syndrome when it is shown to be mild (10 
percent), moderate with recurring attacks (20 percent), 
severe with recurring attacks and intermittent relief (40 
percent), or pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  See 
38 C.F.R. § 4.71, Diagnostic Code 5293 (2002)

The Board notes that the rating criteria for intervertebral 
disc syndrome have recently changed.  See, 67 Fed. Red. 
54345-54349 (August 22, 2002).  Since this change in law 
occurred while the appeal was pending, the Board must apply 
the version of the law that is more favorable to the claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, we must apply the old law prior to the effective 
date of the new law.  See Green v. Brown, 10 Vet. App. 111, 
116-119 (1997) and 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).

The new regulations provide that VA should "evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of it's 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation".  67 Fed. Red. 54345-54349 
(August 22, 2002).  In order for a 10 percent rating to be 
assigned under the new rating criteria there must be 
incapacating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months.  Id.  
The regulation provides that an incapacating episode is one 
which requires bed rest as prescribed by a physician and 
treatment by a physician.  Id.

Under either the new or the old regulations a compensable 
rating is not warranted under Diagnostic Code 5293.  There is 
minimal intervertebral disc syndrome exhibited by X-rays.  
However, there is no weakness, no neuropathy, and no 
neurological impact that can be traced to the lumbar spine 
other than some very mild loss of sensation in the back.  
There is no indication that the loss of sensation in the 
veteran's feet is related to her back disability, and in fact 
the VA examiner in August 2002 specifically stated that there 
was no evidence of nerve root impingement.  There is also no 
evidence of incapacating episodes that have been prescribed 
bed rest by a physician or required treatment by a physician.  
Similarly, there is no evidence of orthopedic or neurological 
impairment that is related to the veteran's low back 
disability.  Therefore, a compensable rating is not warranted 
under either the new or the old Diagnostic Code 5293.  .  
38 C.F.R. § 4.71a, DC 5292 (2002); 67 Fed. Red. 54345-54349 
(August 22, 2002).  

The Rating Schedule provides a compensable rating for 
lumbosacral strain when there is evidence of characteristic 
pain on motion (10 percent), muscle spasm on extreme forward 
bending with loss of lateral spine motion, unilateral, in a 
standing position (20 percent), or listing of the whole spine 
to the opposite side with a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (40 percent).  
See 38 C.F.R. § 4.71, Diagnostic Code 5295 (2002).  Here, 
there is no evidence of pain on motion.  The veteran did not 
exhibit any pain on motion during VA examinations.  The 
veteran testified that she had pain after exertion such as 
heavy lifting or other heavy physical labor.  She has 
consistently complained to VA doctors that it is exertions 
that cause her pain, not mere motion of the back.  There is 
also no evidence of muscle spasm or loss of spine motion.  
Therefore, a compensable rating is not warranted under 
Diagnostic Code 5295.  Id.

The Board has examined all other diagnostic codes pertinent 
to the lumbar spine.  There was no evidence of ankylosis of 
the lumbar spine.  Consequently, Diagnostic Code 5289 is not 
for application.  38 C.F.R. § 4.71a, DC 5289 (2002).  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's lumbar spine.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has consistently 
complained of pain in her low back, and the VA treatment 
notes, the veteran's testimony, and the VA examinations all 
found that the veteran complained of pain after lifting or 
extended exertion.  The veteran has no limitation of motion 
of the lumbar spine and no clear neurological deficit that 
can be traced to her low back disability, but based on the 
consistent complaints of pain and loss of function, the Board 
finds that the veteran's disability due to pain does more 
closely approximate the criteria for a rating of 10 percent 
rather than the current 0 percent.  38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (2002), DeLuca, 8 Vet. App. 202.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds that an increase to 
10 percent is warranted based on pain and limitation of 
function.


ORDER

Entitlement to service connection for hearing loss is denied.

A 10 percent rating for a intervertebral disc disease is 
allowed, subject to the regulations pertinent to the 
disbursement of monetary funds.  


REMAND

An August 2002 VA medical record reflects that the veteran 
was to undergo a private orthopedic examination at her own 
expense and the reports would follow.  Those records have not 
been associated with the claims folder.  

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

A copy of the examination that was 
conducted by a private orthopedic surgeon 
in August 2002 should be obtained and 
associated with the claims folder.  

If no such examination report can be 
obtained then make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  an orthopedic examination 
to determine the nature and extent of her 
status post-operative osteotomies of the 
third and fourth toes of each foot.  Send 
the claims folder to the examiner for 
review.  The examiner should describe any 
anatomical changes or functional loss, 
including the inability to perform normal 
working movements with normal strength, 
speed, coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness and document 
all objective evidence of these symptoms.  
All necessary tests should be conducted 
including X-rays if indicated.  The 
examiner is requested to provide an 
opinion as to the degree of functional 
loss likely to result from a flare-up of 
symptoms or on extended use and to not 
limit an evaluation to a point in time 
when the symptoms are quiescent.  The 
examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbation of symptoms.  A 
complete rationale for the opinions given 
should be provided.

Thereafter, the RO should readjudicate this claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative, if any, should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The case should be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. § 5101 (West 2002).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 





